DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination and amendments filed 9/20/2022. Claims 1, 3-8, 10-14 and 18-25 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
Response to Arguments
Applicant's arguments filed 9/20/2022, regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejection of claims 1-14 and 18-21 have been fully considered but they are not persuasive. 
More specifically (based on the previous and incorporated arguments), applicant argues, 
“Applicants submit that the term “vector” may refer to a one-dimensional matrix. Accordingly, by way of example, the phrase “a worker operates a machine C” could represent a vector in which each letter, and space, is a respective value with a corresponding index in the vector. Thus, contrary to the Examiner’s assertions, the phrase “a worker operates a machine C” may be represented as a vector.”
However, the Examiner notes that the applicant states, “[0048] where for example, semantic vectors are "a worker operates a machine C," "a worker produces products” and "a machine has a fault", where "operate", "produce" and "has" are relations therebetween.”
The Examiner notes, nothing in the cited section is a phrase converted into a one-dimension matrix representation. A word phrase is a word phrase and is not a one-dimensional matrix. A one-dimensional matrix is a one-dimensional matrix (i.e. [3, 4], or it’s transpose). The Applicant’s arguments interject what a vector may refer to and then appears to try to find an interpretation in order to overcome the rejection in light of arguments not supported by the original disclosure. The original disclosure, cites explicitly that ‘semantic vectors are “a worker operates a machine C,”…’. There is no matrix in the recited phrase. There is no vector in the recited phrase. There is no quantity that has both a magnitude and a direction in the recited phrase. Although it is possible to take the phrase and generate a vectorized representation of the phrase, that is not what the applicant teaches nor claims. The Examiner notes, that the phrase could be converted, as in Word2Vec, wherein a conversion is initiated, such that the phrase now has a vector representation. However, this is not taught in the disclosure. What is taught in the disclosure is “vector 1”, or a “semantic vector” is “a worker operates a machine C,”. The Examiner’s position is that is not a vector by any standard or well-known definition of a vector (minus any conversion or representation generation). 
The applicant teaches the phrase is the semantic vector. Until the applicant shows how the direct statement, “semantic vectors are “a worker operates a machine C”,…”   is deemed a vector, the rejection remains. The Examiner notes the applicant’s arguments with to paragraphs [0046-0048] do not clarify the issues. 
Applicant further similarly argues, “Applicants submit that it was well known in the art by the effective filing date of the present application that a one-dimensional matrix is referred to asa “vector.” Also, Applicants submit that a textual phrase meets the definition of a vector at least by virtue of providing a respective value at a plurality of positions in a single dimension. For example, the phrase “a worker operates a machine C” constitutes a vector in which each letter or space represents a different value. This phrase also constitutes a vector in which each word represents a different value. Further, Applicants submit that such specific implementations of the phrase as a vector would have been understood by one of ordinary skill in the art by the effective filing date of the present application.”
The Examiner notes the further one-dimensional matrix argument and textual phrase meets the definition of a vector clearly do not fall within any known formal definition of a vector, to one of ordinary skill in the art. Furthermore, the applicant belief that written data, or data in a position as written, constitutes a vector such as “-.-.--” or “- . $ %”, or “aaaa bbbbb”, is not convincing and also does not fall in line with any known definition of a vector. 
The Examiner notes the applicant’s paragraphs [0046-0048] are confusing, with respect to the vectors, and the teaching of the actual semantic vector, does not appear to be a vector in any sense of the word. Furthermore, in paragraph [0046], applicant discloses specifically the composition of each vector (the Examiner notes, this is the one and only teaching which must be applied to each and every vector), and as a result, the format of a semantic vector, which in paragraph [0047] comprises what appears to be a tuple of some sort, and subsequently teaches in paragraph [0048] “semantic vectors are ‘a worker operates a machine C,’”. The Examiner notes that this sequence of paragraphs provides no clarity or description of a vector as known in the art. 
The Examiner notes, in the previous interview, it was proposed that the applicant provide any evidence that a word, by itself, or a phrase, by itself, is a vector, or a semantic vector. The Examiner has closely looked at each sense of the word vector, including in different domains for an interpretation (noun, verb, mathematical, computer science, etc.) that would allow a word, alone, or a phrase, alone, to be deemed a vector or semantic vector and was unable to produce any results.
It appears the applicant in many of the areas, conflates a tuple and a vector. These terms are not interchangeable and contain varying meanings. 
Therefore, the applicant’s corresponding arguments and previous arguments regarding the “semantic vector” are deemed non-persuasive. 
Applicant’s arguments, see remarks, filed 9/20/2022, with respect to the 35 USC 101, 35 USC 102 and 35 USC 103 rejections have been fully considered and are persuasive.  The above rejections of the previously pending claims have been withdrawn. 
Examiner’s Comment
The Examiner invites the applicant to clarify and discuss the “semantic vector” via interview, wherein this is the current and only remaining rejection to the claims. 
Claim Rejections - 35 USC § 112
Claims 1, 3-8, 10-14 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
More specifically, applicant claims “semantic vector”. 
In the applicant’s specification page 11, the applicant teaches “[0046] Therefore, output of the first converting apparatus 110 is characteristic vectors or a set of relations among multiple vectors, where the characteristic vectors include semantic vectors and characteristic vectors, and the characteristic vectors are specially vectors of the ontology class. Specifically, each vector includes class name, vector name and a relation therebetween. As a result, exemplarily, the format of one of the semantic vectors is: 
[0047] (class name, vector 1, vector 2... vector N, relation 1, relation 2... relation M) 
[0048] where for example, semantic vectors are "a worker operates a machine C," "a worker produces products” and "a machine has a fault", where "operate", "produce" and "has" are relations therebetween.”
The Examiner notes, the phrase “a worker operates a machine C,” does not appear to be a vector in any interpretation of the word vector. Wherein a vector is defined as a quantity having a direction as well as magnitude, or a matrix having a row or column. The Examiner notes the discussed semantic vector is neither of these. Furthermore, the applicant teaches of having multiple vectors such as a characteristic vectors which include semantic vectors and characteristic vectors (which is confusing, because a characteristic vector is a characteristic vector, and the Examiner does not see how or why a characteristic vector would include both of a semantic vector and itself), key word vectors. 
The Examiner notes, the keyword vector on page 14 appears to be in matrix form, and designates two rows, of which the Examiner notes has multiple interpretations, such as a weight or term frequency attached to the particular key word, and in matrix form, for example 2 rows x N columns. However, applicant states on page 11, “Specifically, each vector includes class name, vector name and a relation therebetween.” Then proceeds to give an example of one of the semantic vectors, “(class name, vector 1, vector 2…vector N, relation 1, relation 2…relation M).” The Examiner notes the original disclosure does not teach nor clearly explains how the taught/example semantic vectors, which are just phrases, not in any matrix form or quantity having magnitude and direction, are indeed vectors. Nor does the applicant make clear how each vector, which must include a class name, vector name and relation therebetween, is related to a single semantic vector “a worker operates a machine C”, which is supposed to comprise a class name, a vector name and a relationship therebetween, wherein the Examiner fails to locate this teaching in the specification. Furthermore, Fig. 2 of the applicant’s original disclosure, which on page 11, is taught as an ontology (yet not taught as an “ontology-based semantic model” does not appear to teach how the Fig. 2 information is converted into the characteristic vectors, which include both semantic vectors (i.e. “a worker operates a machine C”) and characteristic vectors. The Examiner further is unable to identify the class name, and vector name from the original disclosure (i.e. class name, from Fig. 2, “product model” or a sub class such as “Manpower”). 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vector” in claim 1 is used by the claim to mean a phrase such as “a worker operates a machine C,” while the accepted meaning is “a matrix, or a quantity having direction as well as magnitude.” The term is indefinite because the specification does not clearly redefine the term. 
The Examiner notes, the independent and dependent claims, with respect to claims 1, 3-8, 10-14 and 18-25, includes or inherits these issues and are rejected accordingly.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
9/24/2022